DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 17, 2021 has been entered. Claims 1, 9, 13 have been amended. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Mooney (U.S Pat # 9235606) and Subramanian (U.S Pub # 20150293817).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S Pat # 9946603) in view of Mooney (U.S Pat # 9235606) and in further view of Subramanian (U.S Pub # 20150293817).

receiving a first remote write request comprising a first incremental backup ([Col. 4 lines 51-56] incremental backup of a file); 
identifying a first full backup relevant to the first incremental backup ([Col. 7 lines 25-40] incremental backup linked to the parent full backup); 
making a determination that a backup tag associated with the first full backup matches a reserved incremental merge tag ([Col. Col. 6 lines 58-67; Col. 7 lines 41-54] VHD/VHDx which contains all the VHD/VHDx related metadata and the disk metadata such as MBR, GPT and the file contents. Allows a chain of incremental backups which will be linked to its parent); 
cloning the first full backup to obtain a first full backup copy ([Col. 18 lines 23-44]  the artificial full backup of the file can be created without altering the backup copies. In a specific embodiment, the parent VHDx or a copy of the parent VHDx is preserved during the synthetic full operation. ); and 
merging the first incremental backup with the first full backup to produce a second full backup ([Col. lines 32-38] synthetic full generator merges incremental backups of a backed up file with the parent backup to create a full saveset).
Kumar does not disclose however Mooney discloses:
wherein the backup tag is a text attribute ([Col. 4 lines 18-39] metadata used to track which objects are associated with which backups and chain of backups),
wherein the reserved incremental merge tag represents a prescribed text attribute ([Col. 4 lines 18-39] metadata of incremental backups);

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Kumar by the system of Mooney to link a full backup and an incremental backup to create a new backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform an incremental backup including one or more full backup objects associated with a full backup from which the incremental backup depends (Mooney [Col. 2 lines 1-10]).
Subramanian discloses:
wherein the reserved incremental merge tag represents a unique prescribed attribute ([0048] metadata comprises a unique identifier for a data chunk that is used while performing an incremental backup).

	One of ordinary skill in the art would have been motivated to make this modification in order to generate a unique identifier for each variable sized data chunk (Subramanian [0013]).
Claims 9 and 13 correspond to claim 1 and are rejected accordingly.
With regards to claim 8, Kumar further discloses:
receiving a second remote write request comprising a second incremental backup; identifying the second full backup as being relevant to the second incremental backup; cloning the second full backup to obtain a second full backup copy; and merging the second incremental backup with the second full backup to produce a third full backup ([Col. lines 32-38] merging one or more incremental backups of a parent backup of a file to generate a synthetic full saveset. In the example shown in FIG. 2, the synthetic full generator has merged first and second incremental backups of backed up file B with the parent backup of file B to create a synthetic full saveset 285 at a time T3, after times T0, T1, and T2).
Claim 20 corresponds to claim 8 and is rejected accordingly.
Claims 2, 10, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S Pat # 9946603) in view of Mooney (U.S Pat # 9235606) and in further view of Subramanian (U.S Pub # 20150293817) and Mam (U.S Pub # 20160004599).
With regards to claim 2, Kumar does not disclose however Mam discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup systems of Kumar, Mooney and Subramanian by the system of Mam to request a snapshot using RPC.
	One of ordinary skill in the art would have been motivated to make this modification in order to track changes to blocks that have changed since the previous backup (Mam [0002]).
	Claims 10, 11, 12, 14 correspond to claim 2 and are rejected accordingly. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S Pat # 9946603) in view of Mooney (U.S Pat # 9235606) and in further view of Subramanian (U.S Pub # 20150293817) and Kumarasamy (U.S Pub # 20160314046).
With regards to claim 3, Kumar does not disclose however Kumarasamy discloses:
wherein the first full backup copy is a pointer-based snapshot of the first full backup ([0351] synthetic full backup comprises of a set of pointers to a copy of a first snapshot).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Kumar, Mooney and Subramanian by the system of Kumarasamy to utilize pointer based backups.

Claim 15 corresponds to claim 3 and is rejected accordingly.
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S Pat # 9946603) in view of Mooney (U.S Pat # 9235606) and in further view of Subramanian (U.S Pub # 20150293817) and Nadathur (US Pat # 7827366).
	With regards to claim 4, Kumar does not disclose however Nadathur discloses:
wherein the first full backup is stored in a first directory of a physical file system, wherein the first full backup copy is stored in a second directory of the physical file system following the cloning of the first full backup ([Col. 7 lines 1-50] primary volume and secondary volume).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Kumar, Mooney and Subramanian by the system of Nadathur to provide continuous backup storage of a volume in case of failure.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve reliability and facilitate disaster recovery in the event of a failure of a storage server (Nadathur [Col. lines 23-25]). 
	Claim 16 corresponds to claim 4 and is rejected accordingly.
	With regards to claim 5, Kumar does not disclose however Nadathur discloses:
wherein the second full backup replaces the first full backup in the first directory of the physical file system following the cloning of the first full backup ([Col. 7 lines 1-50] 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Kumar, Mooney and Subramanian by the system of Nadathur to provide continuous backup storage of a volume in case of failure.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve reliability and facilitate disaster recovery in the event of a failure of a storage server (Nadathur [Col. Lines 23-25]). 
	Claim 17 corresponds to claim 5 and is rejected accordingly.
Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S Pat # 9946603) in view of Mooney (U.S Pat # 9235606) and in further view of Subramanian (U.S Pub # 20150293817) and Zhang (U.S Pub # 20140101113).
With regards to claim 6, Kumar does not disclose however Zhang discloses:
wherein the first full backup and the first incremental backup each exist in deduplicated form ([0019] deduplication process for a full backup image and any following incremental backup images).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Kumar, Mooney and Subramanian by the system of Zhang to deduplicate backup data for storage efficiency.

	Claim 18 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Kumar does not disclose however Zhang discloses:
wherein the first full backup, in deduplicated form, comprises a full backup content recipe comprising a first sequence of cryptographic fingerprints, wherein the first incremental backup, in deduplicated form, comprises an incremental backup content recipe comprising a second sequence of cryptographic fingerprints ([0019,0065] deduplication process utilizing fingerprints. Where a fingerprint can be hash value that is calculated based upon data within the data segment).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Kumar, Mooney and Subramanian by the system of Zhang to deduplicate backup data for storage efficiency.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate fingerprints during a deduplication process to determine if client data segments are already stored in a deduplicated data store (Zhang [0020]). 
	Claim 19 corresponds to claim 7 and is rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166